This is a taxpayer's suit instituted by appellees against appellant, county treasurer of Jefferson County, seeking to permanently restrain and enjoin him as such treasurer from paying out or disbursing any funds now or which may hereafter come into his hands as such treasurer from taxes arising under an eighteen-mill district levy voted by the electors of Pine Bluff Special School District at the annual elections of March 7, 1933, and March 6, 1934.
The cause was submitted for trial and decree upon the following agreed statement of facts:
"1. That Claude Pledger, treasurer of Jefferson County, Arkansas, is ex officio the legal custodian of the school funds of Pine Bluff Special School District of Pine Bluff, Arkansas.
"2. That there are now outstanding bonds of said school district of Pine Bluff approximately $490,500 accruing in annual principal and interest installments.
"3. That the form and titles of the printed ballots used in the annual school elections held in the years 1933 and 1934 were: *Page 563 
    "`For General Tax ..................... 18 Mills. For Building Tax ......................  Mills. Total tax not to exceed eighteen (18) mills. Against Tax .................................. '
"4. All of the bonds of said Special School District were issued prior to act 169 of 1931 upon the following dates, to-wit:
    "`(a) Third Mortgage Bonds, August 1, 1917.' "`(b) Fifth Mortgage Bonds, December 15, 1923.' "`(c) Sixth Mortgage Bonds, September 1, 1927.'
"5. All the bonds are secured by mortgages on the various school buildings and pieces of real property belonging to said district and by a pledge executed at the same time with each mortgage on the part of the district, pledging all the income of the district from all yearly taxes for the purpose of paying off and retiring said bonded indebtedness and interest thereon, in yearly installments as same should accrue.
"6. At the annual school elections in said Special School District of Pine Bluff which were held therein on the 7th day of March, 1933, and the 6th day of March, 1934, there was voted and carried `For General Tax 18 Mills.' That at neither of said elections was a specific millage tax voted for the payment of `Bonds or Interest,' * * * nor for `Building Fund,' nor for `General School Purposes.'
"7. That the county board of education on March 10, 1933, after the holding of said election March 7, 1933, did find and certify to the county levying court, as provided by law, that at said school election there was voted for `School Tax'
    "`For 18 mills ............................ 1,573' "`For 15 mills ...............................  1' "`For 12 mills ...............................  7' "`For 10 mills ............................... 25'
as shown by the county educational board  record of said Jefferson County, page 117. And the levying court of said county on November 13, 1933, made the `tax levy' of said school district 18 mills, as shown by county court record BB of said county at page 209. And the county court of said Jefferson County on March *Page 564 
10, 1934, found, determined and adjudged that at the election of said Special School District held on March 6, 1934, the vote was as follows:
    "`For General Tax 18 mills ............ 282' "`For 10 mills .......................... 2' "`For Building Tax ...................... 1' "`Against Tax .......................... 14'
And also found and adjudged that the result of said election was `For General Tax 18 Mills,' as shown by Record BB of the records of the county court of said county at
"8. That there has been paid into the hands of defendant to the credit of said district from the collection of the 18 mills school taxes so voted therein for the school year 1933-1934 approximately the sum of $45,000, and that additional revenues from said source will be paid into his hands during said year. That all of said revenues are collected under the `general tax' of eighteen mills mentioned herein.
"9. That during the school year 1934-1935 there will accrue and be paid into the hands of the defendant to the credit of said district revenue in like manner as that mentioned in paragraph 8 hereof.
"10. That during the school year 1933-1934 there will become due the sum of approximately $19,500 of bonds and approximately $24,500 in interest on said bonds; or in the aggregate the sum of $44,000 principal and interest. That of the $45,000 paid into the hands of the defendant, heretofore, a portion of said amount has already been expended by him for the payment of accrued bonds and interest, and further expenditures for said purposes having been pledged will be made by him. That the revenue on said 18 mills general tax approximates $218,000 each year.
"11. That said eighteen mills school tax has thus been customarily voted upon each year and likewise devoted in part to the payment of the yearly accruing installments of the outstanding bonds of the district, since the effective date of the constitutional amendment providing for the eighteen mills school tax. *Page 565 
"12. That the plaintiffs, R. C. Cutrell and E. M. Long, are residents, citizens and taxpayers of Pine Bluff School District No. 3 of Jefferson County, Arkansas."
The chancellor awarded a permanent injunction as prayed, and this appeal is therefrom. The school found here under consideration arises and accrues exclusively under Amendment No. 11 to the Constitution of 1874, which provides: "The General Assembly shall provide by the general laws for the support of common schools by taxes which shall never exceed in any one year three mills on the dollar on the taxable property in the State, and by an annual per capita tax of one dollar, to be assessed on every male inhabitant of this State over the age of twenty-one years. Provided, that the General Assembly may, by general law, authorize school districts to levy by a vote of the qualified electors of such districts a tax not to exceed 18 mills on the dollar in any one year for the maintenance of schools, the erection and equipment of school buildings and the retirement of existing indebtedness for buildings. Provided, further, that no such tax shall be appropriated for any other purpose nor to any other district than that for which it is levied."
It appears from the 11th amendment last quoted that it levies no taxes and that no tax may be levied thereunder save by an affirmative vote of the qualified electors of the school district in which such levy is sought, and then such levy is limited to 18 mills on the dollar in value for any one year. Therefore it definitely appears that the levy of any tax under this amendment is exclusively optional with the qualified electors in the school district affected. On the question here under consideration we decided in Horn v. Paragould Special School District, 186 Ark. 1000, 57 S.W.2d 568; "Three purposes are named in the amendment (1) `for the maintenance of schools'; (2) for `the erection and equipment of school buildings'; and (3) for `the retirement of existing indebtedness for buildings.' And it is then provided `that no such tax shall be appropriated for any other purpose nor to any other district than that for which it is levied.' This appears to be very simple language, unambiguous, *Page 566 
and not difficult of comprehension. The electors of any school district may vote a tax at any rate they wish for any or all said purposes, provided the tax voted for all does not exceed 18 mills. For instance, they might vote 6 mills for bond and 12 mills for school purposes, as they did in this case, and, when so levied and collected, neither sum could `be appropriated for any other purpose * * * than that for which it is levied.' In other words, the 12 mills voted for school purposes could not lawfully be appropriated for payment of bonds or the interest thereon, nor could the 6 mills voted for bond purposes be appropriated for schools. Such is the plain language of the amendment. No other construction can be given, and any other in the present case would probably work disaster to both parties. For, since the voting of any tax for any purpose is optional with the district's electors the taking of the 12 mills voted for general school purposes to pay bonds would close the schools and keep them closed for many years, it would seem reasonably certain the electors would not vote a tax on themselves and have no schools. The bondholders would lose the 6-mill tax now being received, a substantial loss to them, and the district would be without a free public school for years to come, which would be disastrous to it and its people."
It follows from what we have said that neither creditors nor any one else can acquire a vested right or interest in or to any levy of taxes under Amendment No. 11 or to any part thereof until same has been voted by the qualified electors each year. The question then arises, did the qualified electors in Pine Bluff Special School District at the elections in March, 1933 and 1934, vote a tax or dedicate a part of the tax so voted under amendment No. 11 to the payment of outstanding bonds and interest of the school district? The agreed statement of facts heretofore copied shows that the electors in said school district at the elections aforesaid voted upon the following questions:
    "For General Tax" "For Building Tax" "Against Tax" *Page 567
At the election in March, 1933, all votes cast by the qualified electors were in favor of "For General Tax 18 mills" and none were cast in favor of "For Building Tax." At the election in March, 1934, all votes cast by the qualified voters, save one, were in favor of "For General Tax 18 mills" and only one vote was cast in favor of "For Building Tax."
Therefore, it definitely and certainly appears that the qualified electors of Pine Bluff Special School District did not vote a building tax at the elections in said district for either the year 1933 or 1934.
It necessarily follows that, if "For Building Tax" as it appeared on ballots cast by the qualified electors in the elections for 1933 and 1934 has reference to funds for the retirement of bonds and interest thereon owed by the district, then certainly no tax was voted by the qualified electors for this purpose, and the chancellor was correct in so deciding.
Section 66 of act 169 of 1931 defines "Building Fund" as follows:
"A building fund in an amount sufficient to pay the maturities of bonds, principal and interest, as they accrue, of said issue of bonds, that said building fund shall be set aside out of the first revenues of the district from whatsoever source derived, and shall be held by the county treasurer solely in the manner and for the purposes set out throughout this act."
Tested by the definition of "Building Fund" as it appears above, there can be no doubt that the qualified electors of Pine Bluff Special School District at the elections held in 1933 and 1934 refused to vote or dedicate any part of the 18 mills tax for schools to the purpose of paying or retiring the outstanding bonds of said district or the accrued interest thereon.
We cannot agree that the electors by voting in favor of "For General Tax 18 mills" intended to grant to the directors of the school district a discretion in the application of this fund to any purpose authorized by Amendment No. 11. The affirmative vote of the electors "For General Tax 18 mills" dedicated this fund to one *Page 568 
purpose only, and this purpose was neither "Building Fund" nor the "Retirement of existing indebtedness for Buildings." Therefore, the only remaining purpose for which the levy could have been effected under Amendment No. 11 was "For the maintenance of schools."
Therefore, the county treasurer of Jefferson County was without authority in law in paying or asserting the right to pay out any of the funds arising from the 18 mill levy of taxes accruing to the school district under Amendment No. 11 for the retirement of bonds or accrued interest thereon owed by said school district, and the injunction was properly awarded restraining such misapplication of funds.
For the reason stated, the chancellor was correct in awarding a permanent injunction against appellant treasurer, and the decree will therefore be affirmed.